The hearing officer’s findings of willful misrepresentation, nonverifiable income and breach of rules and regulations are supported by substantial evidence. Moreover, given petitioner’s misconduct over a four-year period, the penalty of termination does not shock one’s sense of fairness, notwithstanding the hardship to petitioner (see Matter of Bland v New York City Hous. Auth., 72 AD3d 528, 528 [2010]; Matter of Smith v New York City Hous. Auth., 40 AD3d 235 [2007], lv denied 9 NY3d 816 [2007]).
We have considered petitioner’s remaining contentions and *471find them unavailing. Concur — Tom, J.E, Mazzarelli, Renwick, Freedman and Manzanet-Daniels, JJ.